DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 11/18/2019. It is noted, however, that applicant has not filed a certified copy of the CN201921983678 application as required by 37 CFR 1.55.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 8 calls for a first locking member and a second locking member. The specification does not cite a structure from the figures first and second locking members, however there appear to be a tongue (52) and fixing ring (51) which could serve this function. If these are the first and second locking members the specification should be amended to indicate as such.

Claim Objections
Claims 6 and 12 are objected to because of the following informalities: 

Claim 12 references an “antiskid member” while the specification describes an “anti-slip” strip/member. For the purpose of clarity the terminology used to reference this part should be consistent.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "at least one of said plurality of separation component" in lines 5-6 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 previously cited “a separating component”, not a plurality of separating component(s). A plurality of sheets are later claimed as being part of the separating component however they are introduced after this claim language.

Claims 2-14 are rejected due to their dependency from claim 1. 

Claim 1 recites the limitation "at least one of said plurality of separation component" in lines 7-8 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 previously cited “a separating component”, not a plurality of separating component(s). A plurality of sheets are later claimed as being part of the separating component however they are introduced after this claim language.
For the purpose of examination the claim is being interpreted as requiring a rear-end reinforcement pivotally attached to one of the sheets disposed on a bottom surface of the main body.
Claims 2-14 are rejected due to their dependency from claim 1. 

Claim 3 recites the limitation "the second end of the front-end reinforcement" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 3 depends from claim 1 which does not define a first end of the front-end reinforcement, the first end of the front-end reinforcement is first defined in claim 2. 
Claims 4-7 are rejected due to their dependency from claim 3. 

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or reasonably teach the formation of a foldable portable toilet seat comprising an annular thin plate shaped main body made of a flexible material, an opening in the middle of the body corresponding to the opening of a toilet, a first, a second, a third and a fourth sheet attached to the bottom surface of the main body with a gap between each of sheets, the gap between the sheets forming first and second longitudinal folding lines which are co-linear and first and second transverse folding lines which are co-linear, a front-end reinforcement rotatably attached to one of the sheets, a rear-end reinforcement pivotally attached to one of the sheets.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GB619385 (Keefer) is a portable toilet seat comprising a rotating member however the main body is not an integral structure made of a flexible material, there are not four sheets attached to a bottom surface, the rotating member is on a top surface rather than a bottom and is intended to cover a gap between the folding parts rather than reinforcing the hinge point and there is not pivoting reinforcement member.

US 5,005,223 (Greenwood) is a portable toilet seat comprising four foldable sections however there are not four sheets formed on a bottom surface of a main body, there is not a rotatable front-end reinforcement or a pivoting rear-end reinforcement.
US 6,175,968 (Schneider) is a portable toilet seat foldable in half however there are not four sheets formed on a bottom surface of a main body, there are only two fold lines, the main body is not formed integrally of a flexible material and there is not a rotatable front-end reinforcement or a pivoting rear-end reinforcement attached to a bottom surface.
US 10,722,084 (Evans) is a portable toilet seat comprising foldable sections however there are not four sheets formed on a bottom surface of a main body, there are only three fold lines and there is not a rotatable front-end reinforcement or a pivoting rear-end reinforcement attached to a bottom surface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577.  The examiner can normally be reached on Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754